In an action, inter alia, to recover damages for unfair competition and tortious interference with business relations, and for declaratory and injunctive relief, the plaintiffs appeal from an order of the Supreme Court, Queens County (Strauss, J.), dated January 18, 2011, which denied their motion, in effect, for summary judgment on so much of the complaint as sought certain declaratory and injunctive relief, and granted the separate cross motions of the defendants HOP Energy, LLC, Century Petroleum, Ltd., Metro Terminals Corp., Clean Fleet Fueling Corp., and Chief Energy Corp. pursuant to CPLR 3211 (a) to dismiss the complaint insofar as asserted against each of them.
Ordered that the order is affirmed, with one bill of costs.
The plaintiffs failed to establish their prima facie entitlement to judgment as a matter of law on so much of the complaint as sought certain declaratory and injunctive relief. Accordingly, the Supreme Court properly denied their motion, in effect, for summary judgment on those causes of action, regardless of the sufficiency of the defendants’ opposition papers.
The Supreme Court properly granted the moving defendants’ separate cross motions pursuant to CPLR 3211 (a) to dismiss the complaint insofar as asserted against each of them, as the allegations in the complaint were insufficient to make out a cognizable cause of action. Balkin, J.E, Leventhal, Hall and Cohen, JJ., concur.